USDC IN/ND case 3:21-cv-00071-JD-MGG document 11 filed 06/08/21 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 BERTRAM SMITH,

                 Plaintiff,

                        v.                                CAUSE NO. 3:21-CV-71-JD-MGG

 SONNEY ORNELAS, et al.,

                 Defendants.

                                     OPINION AND ORDER

        Bertram Smith, a prisoner without a lawyer, filed a complaint about a dog bite he

received from a correctional officer’s K9 partner at the Miami Correctional Facility. ECF

1. “A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

        Smith was bitten by a dog handled by Officer Sonney Ornelas during a

lockdown. His version of what happens differs from Ornelas’s version of what

happened. According to the conduct report 1 attached to the complaint, Ornelas was



        1Smith does not allege whether there was a disciplinary hearing on the conduct report or any
sanctions that may have resulted. Therefore, the court is unable to determine based on the complaint
USDC IN/ND case 3:21-cv-00071-JD-MGG document 11 filed 06/08/21 page 2 of 4


called in to help lockdown Smith’s unit during an emergency signal. ECF 1-1 at 1. Smith

was cleaning the showers during the lockdown and refused Ornelas’s verbal orders to

lockdown. Instead, he attempted to speak to Sergeant Nicole Wells, grabbed a bowl,

and tried to get ice. Ornelas was in front of the ice machine with his K9 partner, and

when Smith broke the 10-foot perimeter he knew to keep from the dog, Ornelas

released the dog. After Smith submitted to being handcuffed, he was taken to get

medical treatment for the dog bite.

        According to Smith’s version, Sergeant Wells had given him permission to get ice

during the lockdown (which she confirms in a written witness statement, ECF 1-1 at 2).

ECF 1 at 2. But Officer Ornelas was blocking the ice machine, and he was the one who

caused Smith to come within 10 feet of the dog. Id. at 2-3. Smith was simply trying to

comply with Wells’s order to get ice and then lockdown. Id. at 3.

        The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009)

(internal citation omitted). The use of a dog can constitute excessive force on the part of

the dog’s handler. See Becker v. Elfreich, 821 F.3d 920, 925-27 (7th Cir. 2016); Dye v. Wargo,

253 F.3d 296 (7th Cir. 2001). “[T]he question whether the measure taken inflicted



whether the bar in Edwards v. Balisok, 520 U.S. 641 (1997) would apply here. If he lost earned-time credits
in the disciplinary proceeding, he cannot maintain a claim under § 1983 that would necessarily imply the
invalidity of the guilty finding unless that guilty finding has been overturned. Id. at 645; Morgan v. Schott,
914 F.3d 1115, 1122 (7th Cir. 2019). His sole remedy in that situation is through habeas corpus. Preiser v.
Rodriguez, 411 U.S. 475, 488 (1973); see also Alexander v. Rasmussen, 725 F. App’x 418, 420 (7th Cir. 2018)
(observing that prisoner must use habeas corpus to challenge disciplinary proceeding if the sanctions
imposed included the loss of good-time credits).


                                                      2
USDC IN/ND case 3:21-cv-00071-JD-MGG document 11 filed 06/08/21 page 3 of 4


unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21

(1986) (quotation marks and citation omitted). Here, taking the facts in a light most

favorable to Smith, the complaint plausibly alleges that Officer Ornelas released the dog

even though it was not needed to maintain discipline in violation of the Eighth

Amendment.

       Smith also names Officer Benjamin and Sergeant Wells as defendants, but he

does not explain how they were involved in the alleged use of excessive force. A lawsuit

against an individual under § 1983 requires “personal involvement in the alleged

constitutional deprivation to support a viable claim.” Palmer v. Marion Cnty., 327 F.3d

588, 594 (7th Cir. 2003). The conduct report reveals that after the use of force, Wells and

Benjamin handcuffed him and took him for medical treatment. ECF 1-1 at 1. By that

time, the alleged use of force had already occurred.

       For these reasons, the court:

       (1) GRANTS Bertram Smith leave to proceed against Sonney Ornelas in his

individual capacity for compensatory and punitive damages for using excessive force

by allowing his K9 partner to bite Smith on August 25, 2020, in violation of the Eighth

Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Benjamin and Nicole Wells;




                                             3
USDC IN/ND case 3:21-cv-00071-JD-MGG document 11 filed 06/08/21 page 4 of 4


         (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Sonney Ornelas at the Indiana

Department of Correction, with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d);

         (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if

it has such information; and

         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sonney Ornelas to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on June 8, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
